     Case 2:19-cv-00855 Document 11 Filed 06/17/20 Page 1 of 3 PageID #: 94



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


JOSEPH ZIEGLER,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:19-cv-00855

CHARLES RIDER, et al.,

                          Defendants.


                    MEMORANDUM OPINION AND ORDER

      This action was referred to the Honorable Omar J. Aboulhosn, United States

Magistrate Judge, for submission to this court of proposed findings and

recommendation (“PF&R”) for disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On

March 26, 2020, the Magistrate Judge submitted findings and recommended that the

court DISMISS the complaint for failure to state a claim upon which relief can be

granted pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii), [ECF No. 2], DENY Plaintiff’s

Application to Proceed in Forma Pauperis and Supplemental Motion to same, [ECF

Nos. 1, 3], and REMOVE this matter from the Court’s docket. Pro se Plaintiff

submitted Objections and a Petition for Interlocutory Appeal on April 9, 2020, which

I also construe as an objection. [ECF Nos. 8, 9]. The Magistrate Judge further

DENIED Plaintiff’s “Motion to Demand the Magistrate be Removed from Case for

Good Cause.” [ECF No. 7]. The Magistrate Judge noted that “most of Plaintiff’s claims
    Case 2:19-cv-00855 Document 11 Filed 06/17/20 Page 2 of 3 PageID #: 95



asserted herein mirror those he asserted in two prior civil actions he filed in this

Court.” PF&R [ECF No. 8] 8.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under

a de novo or any other standard, the factual or legal conclusions of the magistrate

judge as to those portions of the findings or recommendation to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). When a party does make

objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary. Howard’s Yellow Cabs, Inc. v. United States, 987 F.Supp. 469, 474

(W.D.N.C.1997). A litigant who makes only vague objections to the magistrate’s

findings prevents the district court from focusing on disputed issues and thus renders

the initial referral to the magistrate judge useless. Id. Such a general objection does

not meet the requirements of 28 U.S.C. § 636(b)(1), and failure to file a specific

objection constitutes a waiver of the right to de novo review. Id. (citing Mercado v.

Perez Vega, 853 F.Supp. 42, 44 (D.P.R.1993)); Vines-Carter v. Store Merchants in

Malls, No. 2:15-CV-03061, 2015 WL 4253947, at *1 (S.D.W. Va. July 13, 2015).

      In his objections, Plaintiff does not direct any specific objections to Magistrate

Judge Aboulhosn’s PF&R, but instead asks for the same relief that the Magistrate

Judge recommended be denied. Similarly, Plaintiff’s interlocutory appeal also repeats

his ask that the magistrate be removed from the case, which is addressed in the
                                      2
    Case 2:19-cv-00855 Document 11 Filed 06/17/20 Page 3 of 3 PageID #: 96



PF&R, and does not state a specific error by the Magistrate Judge. See also United

States v. Bundy, 392 F.3d 641, 644–45 & n. 1 (4th Cir.2004) (noting that “piecemeal

or interlocutory appeals are disfavored in the federal courts”). His pro se objections

and interlocutory appeal contain almost 30 pages altogether, all either difficult to

comprehend or lacking relevance to his purported claim.

      Because the plaintiff does not address any specific error by the Magistrate

Judge, the court FINDS that a de novo review is not required. Plaintiff also fails to

demonstrate any clear error in the PF&R. Accordingly, the court accepts and

incorporates herein the findings and recommendation of the Magistrate Judge and

orders judgment consistent with the findings and recommendations. The court

OVERRULES the petitioner’s objection and DENIES his interlocutory appeal. [ECF

Nos. 9, 10]. The court DISMISSES the complaint for failure to state a claim upon

which relief can be granted, [ECF No. 2], DENIES Plaintiff’s Application to Proceed

in Forma Pauperis and Supplemental Motion to same, [ECF Nos. 1, 3], and

REMOVES this matter from the Court’s docket. The court DIRECTS the Clerk to

send a copy of this Order to counsel of record and any unrepresented party.

                                       ENTER:       June 17, 2020




                                          3
